 1   QUINN EMANUEL URQUHART &
     SULLIVAN, LLP
 2   Charles K. Verhoeven (Bar No. 170151)
     charlesverhoeven@quinnemanuel.com
 3   David Perlson (Bar No. 209502)
     davidperlson@quinnemanuel.com
 4   Jonathan Tse (Bar. No. 305468)
     jonathantse@quinnemanuel.com
 5   50 California Street, 22nd Floor
     San Francisco, CA 94111
 6   Telephone: (415) 875-6600
     Facsimile: (415) 875-6700
 7
     Deepa Acharya (Bar No. 267654)
 8   deepaacharya@quinnemanuel.com
     1300 I Street, NW, Suite 900
 9   Washington, DC 20005
     Telephone: (202) 538-8000
10   Facsimile: (202) 538-8100

11   Attorneys for Defendant

12   (ADDITIONAL COUNSEL IN
     SIGNATURE BLOCKS)
13

14

15                              UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                    OAKLAND DIVISION

18 UNILOC 2017 LLC,                            Case Nos.: 4:20-cv-04355-YGR;
                                               4:20-cv-05330-YGR; 4:20-cv-05333-YGR;
19         Plaintiff,                          4:20-cv-05334-YGR; 4:20-cv-05339-YGR;
                                               4:20-cv-05340-YGR; 4:20-cv-05341-YGR;
20         v.                                  4:20-cv-05342-YGR; 4:20-cv-05343-YGR;
                                               4:20-cv-05344-YGR; 4:20-cv-05345-YGR;
21 GOOGLE LLC,                                 4:20-cv-05346-YGR

22         Defendant.                          DEFENDANT GOOGLE LLC’S REPLY
                                               IN SUPPORT OF ITS RENEWED
23                                             MOTION TO DISMISS FOR LACK OF
                                               STANDING
24

25

26

27

28

                                    DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                                                  MOTION TO DISMISS FOR LACK OF STANDING
 1                                              TABLE OF CONTENTS
                                                                                                                                        Page
 2

 3 I.   UNILOC LACKS STANDING TO SUE. .............................................................................1

 4      A.      The Burden to Prove Standing Rests Squarely on Uniloc 2017. ...............................1

 5      B.      Fortress’s Irrevocable License Deprives Uniloc 2017 of Article III
                Standing. .....................................................................................................................1
 6
                1.         Fortress’s “Irrevocable” License Survived the PLA’s Termination. .............1
 7
                2.         Multiple Defaults Occurred Under the RSA. .................................................3
 8
                3.         The Defaults Were Never Waived or Cured. .................................................3
 9
                4.         Fortress’s Sublicensing Right Negates Article III Standing. .........................4
10
        C.      Uniloc 2017 Lacks Statutory Standing Because It Granted Substantial
11              Rights in the Patents-In-Suit to CF Uniloc and Uniloc Licensing. ............................4

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                                    -i-
                                               DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                                                             MOTION TO DISMISS FOR LACK OF STANDING
 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                  Page(s)
 3                                                                    Cases

 4 Alfred E. Mann Found. v. Cochlear Corp.,
      604 F.3d 1354 (Fed. Cir. 2010) .................................................................................................... 4
 5
   Aspex Eyewear v. Miracle Optics,
 6    434 F.3d 1336 (Fed. Cir. 2006) .................................................................................................... 4

 7 Brooke Group Ltd. v. JCH Syndicate,
      488, 87 N.Y.2d 530, 640 N.Y.S.2d 479, 663 N.E.2d 635 (N.Y. 1996) ....................................... 2
 8
   DCV Holdings v. ConAgra, Inc.,
 9    889 A.2d 954 (Del. 2005)............................................................................................................. 5

10 Intel v. Negotiated Data Solutions,
      699 F. Supp. 2d 871 (E.D. Tex. 2010) ......................................................................................... 1
11
   Lawyers’ Fund v. Bank Leumi Trust,
12    94 N.Y.2d 398 (2000) .................................................................................................................. 3

13 Lean Solutions Inst. v. Fed. Reserve Bank of Atlanta,
      No. 1:12-CV-775-SCJ, 2012 WL 13014637 (N.D. Ga. Mar. 19, 2012) ...................................... 1
14
   Lowe v. Eltan, B.V.,
15    No. 9:05-CV-38, 2018 WL 7822940 (E.D. Tex. Dec. 12, 2018) ................................................. 3

16 Luminara Worldwide v. Liown Elecs.,
     814 F.3d 1343 (Fed. Cir. 2016) .................................................................................................... 4
17
   Morrow v. Microsoft,
18   499 F.3d 1332 (Fed. Cir. 2007) .................................................................................................... 4
19 Nano-Proprietary v. Canon, Inc.,
      537 F.3d 394 (5th Cir. 2008) ........................................................................................................ 2
20
   Prima Tek II v. A-Roo,
21    222 F.3d 1372 (Fed. Cir. 2000) .................................................................................................... 1

22 Sicom Sys. v. Agilent Techs.,
      427 F.3d 971 (Fed. Cir. 2005) ...................................................................................................... 1
23 Timkey v. City of Lockport,
      90 N.Y.S.3d 757 (N.Y. App. Div. 2018)...................................................................................... 1
24

25                                                        Additional Authorities
26 Black's Law Dictionary 848 (8th ed. 2004)....................................................................................... 2

27 The American Heritage College Dictionary (3d ed. 1993) ............................................................... 2

28
                                                                         -ii-
                                                       DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                                                                     MOTION TO DISMISS FOR LACK OF STANDING
 1 I.       UNILOC LACKS STANDING TO SUE.
 2          A.      The Burden to Prove Standing Rests Squarely on Uniloc 2017.
 3          Uniloc 2017’s suggestion that Google bears a burden of proof on the issue of standing is

 4 contrary to blackletter law: “The party bringing the action bears the burden of establishing that it

 5 has standing.” Sicom Sys. v. Agilent Techs., 427 F.3d 971, 976 (Fed. Cir. 2005). Uniloc 2017’s

 6 argument that patent assignments enjoy a “presumption of validity” (Opp. at 3) is a red herring

 7 because Google’s Motion does not challenge the validity of any assignment. Instead, Google’s

 8 Motion invokes the principle that “an owner or licensee of a patent cannot convey that which it does

 9 not possess.” Prima Tek II v. A-Roo, 222 F.3d 1372, 1382 (Fed. Cir. 2000). Because Fortress held

10 an irrevocable license when Uniloc Lux assigned its patents to Uniloc 2017, Uniloc Lux lacked any

11 exclusionary right to assign. The “validity” of the assignment itself is irrelevant.

12          B.      Fortress’s Irrevocable License Deprives Uniloc 2017 of Article III Standing.
13                  1.     Fortress’s “Irrevocable” License Survived the PLA’s Termination.
14          The Payoff and Termination Agreement (“Termination Agreement”), which terminated the

15 Patent License Agreement (“PLA”), did not, as Uniloc 2017 erroneously contends, terminate

16 Fortress’s “irrevocable” license. Courts recognize that licenses, like other contractual rights,

17 routinely survive the agreements that create them. Intel v. Negotiated Data Solutions, 699 F. Supp.

18 2d 871, 873–74 (E.D. Tex. 2010) (concluding that Intel’s “permanent license” “survived the
19 termination of the License Agreement”); Timkey v. City of Lockport, 90 N.Y.S.3d 757, 758–59 (N.Y.

20 App. Div. 2018) (observing that “[r]ights which accrued or vested under the agreement will, as a

21 general rule, survive termination of the agreement”); Lean Solutions Inst. v. Fed. Reserve Bank of

22 Atlanta, No. 1:12-CV-775-SCJ, 2012 WL 13014637, at *2 (N.D. Ga. Mar. 19, 2012) (“[T]he Court

23 concludes that FRBA has a valid argument that the Agreement provides FRBA with a license to use

24 LSI’s Work Products which survives the termination of the Agreement.”).

25

26

27

28
                                                      -1-
                                         DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                                                       MOTION TO DISMISS FOR LACK OF STANDING
 1          Further, the PLA defines the agreement as a whole as the “Agreement,” and it defines the

 2 license separately as the “Patent License.” (Dkt. 78-71 at 1–2.) The parties chose to make the

 3 “Agreement” terminable in Section 5 of the PLA. But they chose to make the “Patent License”

 4 “irrevocable” in Section 2.1 thereof. If the parties had intended for a termination of the “Agreement”

 5 to also terminate the “Patent License,” they would have had no reason to make the license

 6 “irrevocable.” Further, the “Survival” language in Section 6 specifically recites that “[a]ny rights

 7 ... which by their nature survive and continue after any expiration or termination of this Agreement

 8 will survive and continue and will bind the Parties and their successors and assigns.” (Id. at 3.)

 9 Irrevocable licenses are such rights under the governing law:

10          Under New York law, “words and phrases used by the parties must . . . be given

11          their plain meaning.” Brooke Group Ltd. v. JCH Syndicate 488, 87 N.Y.2d 530,

12          534, 640 N.Y.S.2d 479, 663 N.E.2d 635 (N.Y. 1996). The term “irrevocable” is
13          defined as “[u]nalterable; committed beyond recall,” Black's Law Dictionary 848
14          (8th ed. 2004), or “[i]mpossible to retract or revoke,” The American Heritage
15          College Dictionary 719 (3d ed. 1993).

16 Nano-Proprietary v. Canon, Inc., 537 F.3d 394, 400 (5th Cir. 2008) (emph. added). Confronted

17 with an issue similar to that here, the court in Nano held that, “[b]ased upon the unambiguous

18 meaning of ‘irrevocable,’ ... the PLA could not be terminated.” Id. Any other construction, the
19 court said, would have rendered “the term[] ‘irrevocable’ ... superfluous, in contravention of

20 established rules of contract interpretation.” Id.

21          Uniloc 2017’s contention (Opp. at 4–5) that “irrevocable” was intended only to prevent a

22 party from terminating the agreement unilaterally—such as upon a breach by the other party—is

23 baseless. Section 5.2 already accomplishes that purpose: “Breach(es) ... of this Agreement by either

24 Party ... will not constitute grounds by which this Agreement may be terminated.” (Dkt. 78-7 at 3.)

25

26

27      1
         In its Opposition to Google’s Motion to Dismiss for Lack of Standing, Uniloc 2017 filed
28 exhibits only in Case No. 2:18-cv-548. Google’s record citations in this brief are therefore to the
   docket numbers in the -548 case unless otherwise specified.
                                                  -2-
                                        DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                                                      MOTION TO DISMISS FOR LACK OF STANDING
 1 Because Uniloc 2017’s proposed construction would render this provision superfluous, it is

 2 untenable. Lawyers’ Fund v. Bank Leumi Trust, 94 N.Y.2d 398, 404 (2000).

 3                   2.      Multiple Defaults Occurred Under the RSA.
 4           Uniloc 2017 fails to address Google’s evidence of three Events of Default.                 Citing

 5 declarations by Fortress employee James Palmer, Uniloc 2017 concludes that “there was never an

 6 Event of Default.” (Opp. at 7.) The declarations cite no evidence, however, and they are

 7 contradicted by documentary evidence and deposition testimony. (Dkt. 78 at 6–7.) Self-serving

 8 declarations—serially produced to patch holes as they appear—cannot change the documented facts.

 9 Lowe v. Eltan, B.V., No. 9:05-CV-38, 2018 WL 7822940, at *7 (E.D. Tex. Dec. 12, 2018) (finding

10 that a party’s “affidavit carries little weight because not only is it self-serving, but it also contradicts

11 and is unsupported by the other record evidence”).2

12                   3.      The Defaults Were Never Waived or Cured.
13           Uniloc 2017 next contends that the waiver of “Claims” in the Termination Agreement

14 constitutes a written waiver of any Events of Default under Section 7.3(x) of the Revenue Sharing

15 and Note and Warrant Purchase Agreement (“RSA”).                    However, Uniloc 2017’s corporate

16 representative, Mr. Etchegoyen, testified that he is unaware of any written waiver. (-553 case, Dkt.

17 75-3 at 142:6–143:10.) Moreover, the Termination Agreement defines “Claims” as a laundry list

18 of roughly 30 specific things to be waived, but none of them are “Events of Default,” “defaults,” or
19 any equivalent thing. (Dkt. 93-8 at 3.) So the waiver of “Claims” in the Termination Agreement is

20 not a waiver of defaults.

21           Uniloc 2017 also presents no evidence that the defaults were cured. Rather, it argues that

22 the Termination Agreement effected a cure by stating that, “[f]ollowing the termination” of the RSA,

23 various debts to Fortress “shall be deemed to have been repaid in full.” (Opp. at 8 n.14.) But the

24 Termination Agreement makes no mention of any action taken by Uniloc Lux or Uniloc USA to

25

26
      2
         Google asked Uniloc 2017 to produce all evidence that Mr. Palmer relied on for his
27 declarations. Uniloc 2017’s counsel said that Mr. Palmer relied on only the documents already

28 produced in these cases, aside from privileged communications with counsel. But as detailed in
   Google’s Motion, the produced agreements plainly contradict Mr. Palmer’s declarations.
                                                    -3-
                                           DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                                                         MOTION TO DISMISS FOR LACK OF STANDING
 1 effect a cure, whether to Fortress’s “reasonable satisfaction” or not. It does not even use the word

 2 “cure.” Uniloc 2017’s predecessors were in default for the whole duration of the RSA. During that

 3 time, Fortress’s right to sublicense arose, and the RSA provided no mechanism to rescind it during

 4 the RSA’s lifetime, much less “[f]ollowing [its] termination.”

 5          Further, even if the Termination Agreement cured the two defaults arising from Uniloc

 6 2017’s failure to meet revenue milestones, a third Event of Default occurred when Uniloc Lux and

 7 Uniloc USA breached a covenant requiring certain representations to be true. (Dkt. 78 at 7.) No

 8 amount “deemed to have been repaid” could have cured this default, which was not pecuniary.

 9                 4.      Fortress’s Sublicensing Right Negates Article III Standing.
10          Uniloc 2017 attempts to escape fundamental principles of standing by misreading two

11 Federal Circuit cases. The first case, Mann, does not suggest, as Uniloc 2017 contends, that standing

12 must exist for at least one party. Alfred E. Mann Found. v. Cochlear Corp., 604 F.3d 1354, 1358–

13 60 (Fed. Cir. 2010). As the Federal Circuit has explained, parties are free to split up patent rights

14 as they wish, but their division of rights may deprive all parties of standing. Morrow v. Microsoft,

15 499 F.3d 1332, 1339–41, n.8 (Fed. Cir. 2007). Nothing in Mann changes the bedrock requirement

16 that a patent plaintiff hold exclusionary rights. Luminara Worldwide v. Liown Elecs., 814 F.3d

17 1343, 1348 (Fed. Cir. 2016). Nor does Uniloc 2017’s second case, Aspex, alter the principle that a

18 licensor lacks standing if a licensee has a “virtually unfettered” right to sublicense. Aspex Eyewear
19 v. Miracle Optics, 434 F.3d 1336, 1341 (Fed. Cir. 2006). To the contrary, Aspex recognizes that

20 such a right, by itself, would “strongly” show that the licensor gave up its exclusionary rights. Id.

21 at 1342. The licensor in Aspex possessed standing, despite having granted a sublicensing right, only

22 because it retained a “reversionary interest.” Id. at 1342–44. No reversionary interest exists here.

23          C.     Uniloc 2017 Lacks Statutory Standing Because It Granted Substantial Rights
24                 in the Patents-In-Suit to CF Uniloc and Uniloc Licensing.
25          Uniloc 2017 and CF Uniloc Holdings LLC (“CF Uniloc”) entered the Amended and Restated

26 Note Purchase and Security Agreement (“Amended Security Agreement”) for the sole purpose of

27 strengthening Uniloc 2017’s claim to standing. But they failed to accomplish this purpose. The

28 Amended Security Agreement still requires Uniloc 2017 to obtain “prior written consent” of CF
                                                     -4-
                                        DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                                                      MOTION TO DISMISS FOR LACK OF STANDING
 1 Uniloc before Uniloc 2017 can “sell, lease, transfer or otherwise dispose of ... any” of its patents.

 2 (Dkt. 78-23 at § 7.1(d).) And it still requires Uniloc 2017 to pay the maintenance fees for its patents,

 3 enabling CF Uniloc to prevent their lapse. (Id. at § 4.9(a); Dkt. 78 at 14.) CF Uniloc and Uniloc

 4 2017 deliberately left these specific provisions intact, even while removing others that they

 5 evidently viewed as even more problematic for Uniloc 2017’s standing.

 6          Rather than omit these provisions, the Amended Security Agreement unsuccessfully

 7 attempts to neutralize their effect on Uniloc 2017’s standing with a catch-all provision:

 8          notwithstanding anything else to the contrary herein, [Uniloc 2017] has and retains

 9          all rights in all Patents ... and has sole authority and discretion regarding the

10          exercise of all rights under such Patents ..., and nothing in this Agreement is

11          intended ... to or shall be construed as limiting or providing [CF Uniloc] or any

12          other Person with the right to control or limit [Uniloc 2017’s] exercise of its rights

13          under such patents.

14 (Dkt. 78-23 at § 4.9(e)) But a catch-all provision that conflicts with more narrowly drawn

15 provisions (here, Sections 7.1(d) and 4.9(a)) cannot extend rights that they have deliberately and

16 specifically withheld. Under Delaware law, which governs the Amended Security Agreement,

17 “[s]pecific language in a contract controls over general language, and where specific and general

18 provisions conflict, the specific provision ordinarily qualifies the meaning of the general one.”
19 DCV Holdings v. ConAgra, Inc., 889 A.2d 954, 961 (Del. 2005). Because Sections 7.1(d) and

20 4.9(a) exhibit greater specificity, they control and trump the catch-all language in Section 4.9(e).

21          Finally, as to the alleged termination of Uniloc 2017’s agreement with Uniloc Licensing

22 USA LLC (“Licensing”), Mr. Etchegoyen’s deposition testimony suggests that the relationship

23 between these entities remains intact.         Mr. Etchegoyen testified that “[Licensing] manages

24 ultimately the intellectual property and patents, the litigation” and that “litigation responsibilities

25 would be one of those ... services that are related to that.” (-553 case, Dkt. 75-3 at 48:1–5.) Google

26 has repeatedly asked Uniloc 2017 for all agreements among the Uniloc and Fortress entities, but the

27 only agreement that Google has seen between Uniloc 2017 and Licensing is the one that Uniloc

28
                                                        -5-
                                         DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                                                       MOTION TO DISMISS FOR LACK OF STANDING
 1 2017 now claims was terminated by a document that predates Mr. Etchegoyen’s testimony

 2 suggesting that the Uniloc 2017–Licensing relationship remains intact.3

 3          [The sections addressing Google’s motion to dismiss as to venue grounds are omitted]

 4

 5          Dated: November 20, 2019             Respectfully submitted by:
 6

 7
                                                 /s/ Michael C. Hendershot, with permission by
 8                                               Michael E. Jones
                                                 Michael C. Hendershot
 9                                               Tharan G. Lanier
                                                 JONES DAY
10                                               1755 Embarcadero Road
                                                 Palo Alto, CA 94303
11                                               Tel: (650) 739-3940
                                                 Fax: (650) 739-3900
12                                               mhendershot@jonesday.com
                                                 tglanier@jonesday.com
13
                                                 Tracy A. Stitt
14                                               tastitt@jonesday.com
                                                 JONES DAY
15                                               51 Louisiana Avenue NW
                                                 Washington, DC 20001
16                                               Telephone: (202) 879-3641

17                                               Sanjiv P. Laud
                                                 JONES DAY
18                                               90 South Seventh Street
                                                 Suite 4950
19                                               Minneapolis, MN 55402
                                                 Telephone: (612) 217-8879
20                                               slaud@jonesday.com

21                                               John D. Kinton (Calif. State Bar No. 203250)
                                                 JONES DAY
22                                               4655 Executive Drive

23      3
            Google did not “ignore[] the fact that the [Licensing] agreement was terminated” before
24   these suits were filed. (Opp. at 11–12.) As noted above, Mr. Etchegoyen’s testimony that Uniloc
     Licensing “manages ... the litigation” related to Uniloc 2017’s patents (-553 case, Dkt. 75-3 at
25   48:1–5) is inconsistent with any termination. Mr. Etchegoyen testified vaguely that unspecified
     termination documents existed. But upon subsequent questioning, he made clear that he did not
26   know the names of those documents, how many existed, which license agreements they pertained
     to, which provisions of those agreements they terminated, or when they were executed. (Id.
27   180:20–184:3.) Uniloc 2017’s failure to present a knowledgeable 30(b)(6) witness left Google on
28   its own in attempting to navigate—in Mr. Etchegoyen’s words—“a multitude of documents” that
     “all look the same.” (Id. 183:13–14.)
                                                        -6-
                                       DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                                                     MOTION TO DISMISS FOR LACK OF STANDING
 1          Suite 1500
            San Diego, CA 92121
 2          Telephone: 858.314.1190
            Facsimile: 844.345.3178
 3          Email: jkinton@jonesday.com

 4          Michael E. Jones
            State Bar No. 10929400
 5          mikejones@potterminton.com
            E. Glenn Thames, Jr.
 6          State Bar No.00785097
            glennthames@potterminton.com
 7          Patrick C. Clutter
            State Bar No. 24036374
 8          patrickclutter@potterminton.com
            POTTER MINTON, P.C.
 9          110 N. College Ave., Suite 500
            Tyler, Texas 75702
10          Tel: (903) 597-8311
            Fax: (903) 593-0846
11
            Attorneys for Defendants Google LLC
12          2:18-cv-499; 2:18-cv-552
13
            /s/ Robert Unikel, with permission
14          by Michael E. Jones
            Robert Unikel
15          robertunikel@paulhastings.com
            Michelle Marek Figueiredo (IL Bar #6297112)
16          michellemarek@paulhastings.com
            Matthew Richard Lind (IL Bar #6327241)
17          mattlind@paulhastings.com
            John A. Cotiguala (IL Bar #6311056)
18          johncotiguala@paulhastings.com
            PAUL HASTINGS LLP
19          71 South Wacker Dr., 45th Floor
            Chicago, IL 60606
20          Main: 312-499-6000
            Facsimile: (312) 499-6100
21
            Elizabeth Louise Brann (CA Bar #222873)
22          elizabethbrann@paulhastings.com
            Ariell Nicole Bratton (CA Bar #317587)
23          ariellbratton@paulhastings.com
            PAUL HASTINGS LLP
24          4747 Executive Drive, 12th Floor
            San Diego, CA 92121
25          Telephone: (858) 458-3000
            Facsimile: (858) 458-3005
26
            Robert Laurenzi (NY Bar #3024676)
27          robertlaurenzi@paulhastings.com
            PAUL HASTINGS LLP
28          200 Park Avenue, 26th Floor
                -7-
     DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                   MOTION TO DISMISS FOR LACK OF STANDING
 1          New York, NY 10166
            Telephone: (212) 318-6000
 2          Facsimile: (212) 318-6100

 3          Michael E. Jones
            State Bar No. 10929400
 4          mikejones@potterminton.com
            E. Glenn Thames, Jr.
 5          State Bar No.00785097
            glennthames@potterminton.com
 6          Patrick C. Clutter
            State Bar No. 24036374
 7          patrickclutter@potterminton.com
            POTTER MINTON, P.C.
 8          110 N. College Ave., Suite 500
            Tyler, Texas 75702
 9          Tel: (903) 597-8311
            Fax: (903) 593-0846
10
            Attorneys for Defendants Google LLC
11          2:18-cv-491; 2:18-cv-492; 2:18-cv-497; 2:18-cv-
            500; 2:18-cv-501; 2:18-cv-550; 2:18-cv-551
12

13          /s/ Michael C. Hendershot, with permission
            by Michael E. Jones
14          Michael C. Hendershot
            Tharan G. Lanier
15          JONES DAY
            1755 Embarcadero Road
16          Palo Alto, CA 94303
            Tel: (650) 739-3940
17          Fax: (650) 739-3900
            mhendershot@jonesday.com
18          tglanier@jonesday.com
19          Sasha Mayergoyz
            smayergoyz@jonesday.com
20          JONES DAY
            77 W. Wacker Drive
21          Chicago, IL 60601
            Telephone: (312) 782-3939
22
            Michael E. Jones
23          State Bar No. 10929400
            mikejones@potterminton.com
24          E. Glenn Thames, Jr.
            State Bar No.00785097
25          glennthames@potterminton.com
            Patrick C. Clutter
26          State Bar No. 24036374
            patrickclutter@potterminton.com
27          POTTER MINTON, P.C.
            110 N. College Ave., Suite 500
28          Tyler, Texas 75702
                -8-
     DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                   MOTION TO DISMISS FOR LACK OF STANDING
 1          Tel: (903) 597-8311
            Fax: (903) 593-0846
 2
            Attorneys for Defendants Google LLC
 3          2:18-cv-493
 4          /s/ Michael A. Berta, with permission by
            Michael E. Jones
 5          Michael A. Berta
            (California Bar No. 194650)
 6          Michael.berta@arnoldporter.com
            Arnold & Porter, 10th Floor
 7          Three Embarcadero Center
            San Francisco, CA 94111-4024
 8          Tel: 415-471-3100
            Fax: 415-471-3400
 9
            David Caine (California Bar No. 218074)
10          David.Caine@arnoldporter.com
            Telephone: (650) 319-4710
11          Bonnie Phan (California Bar No. 305574)
            Bonnie.Phan@arnoldporter.com
12          Telephone: (650) 319-4543
            Michael Nguyen
13          michael.nguyen@arnoldporter.com
            Telephone: (650) 319-4718
14          ARNOLD & PORTER KAYE SCHOLER LLP
            3000 El Camino Real
15          Five Palo Alto Square, Suite 500
            Palo Alto, CA 94306-3807
16
            Nicholas Lee (California Bar No. 259588)
17          Nicholas.Lee@arnoldporter.com
            ARNOLD & PORTER KAYE SCHOLER LLP
18          777 South Figueroa Street
            44th Floor
19          Los Angeles, CA 90017-5844
            Telephone: (213) 243-4156
20
            Nicholas Nyemah (DC Bar No. 1005926)
21          Nicholas.Nyemah@arnoldporter.com
            Telephone: (202) 942-6681
22          Paul Margulies (DC Bar No. 1000297)
            Paul.Margulies@arnoldporter.com
23          Telephone: (202) 942-6990
            ARNOLD & PORTER KAYE SCHOLER LLP
24          601 Massachusetts Ave., NW
            Washington, DC 20001-3743
25
            Mark Samartino (Illinois No. 6313889)
26          Mark.Samartino@arnoldporter.com
            ARNOLD & PORTER KAYE SCHOLER LLP
27          70 West Madison Street
            Suite 4200
28          Chicago, IL 60602-4321
                -9-
     DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                   MOTION TO DISMISS FOR LACK OF STANDING
 1          Telephone: (312) 583-2437

 2          Michael E. Jones
            State Bar No. 10929400
 3          mikejones@potterminton.com
            E. Glenn Thames, Jr.
 4          State Bar No.00785097
            glennthames@potterminton.com
 5          Patrick C. Clutter
            State Bar No. 24036374
 6          patrickclutter@potterminton.com
            POTTER MINTON, P.C.
 7          110 N. College Ave., Suite 500
            Tyler, Texas 75702
 8          Tel: (903) 597-8311
            Fax: (903) 593-0846
 9
            Attorneys for Defendant Google LLC
10          2:18-cv-496; 2:18-cv-503; 2:18-cv-504; 2:18-cv-548
11          /s/ Joseph Drayton, with permission
            by Michael E. Jones
12          Joseph Drayton
            NY Bar No. 2875318
13          COOLEY LLP
            55 Hudson Yards
14          New York, NY 10001-2157
            Tel: 212-479-6275
15          Fax: 212-479-6275
            Email: jdrayton@cooley.com
16
            Priya B. Viswanath
17          CA Bar No. 238089
            COOLEY LLP
18          3175 Hanover Street
            Palo Alto, CA 94304-1130
19          Tel: 650-843-5000
            Fax: 650-849-7400
20          Email: pviswanath@cooley.com

21          Rose S. Whelan
            DC Bar No. 999367
22          Elizabeth Cannon Shrieves
            VA Bar No. 93768
23          COOLEY LLP
            1299 Pennsylvania Avenue NW
24          Suite 700
            Washington DC 20004-2400
25          Tel: 202-842-7800
            Fax: 202-842-7899
26          Email: rwhelan@cooley.com
            Email: eshrieves@cooley.com
27
            Michael E. Jones
28          State Bar No. 10929400
               -10-
     DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                   MOTION TO DISMISS FOR LACK OF STANDING
 1          mikejones@potterminton.com
            E. Glenn Thames, Jr.
 2          State Bar No.00785097
            glennthames@potterminton.com
 3          Patrick C. Clutter
            State Bar No. 24036374
 4          patrickclutter@potterminton.com
            POTTER MINTON, P.C.
 5          110 N. College Ave., Suite 500
            Tyler, Texas 75702
 6          Tel: (903) 597-8311
            Fax: (903) 593-0846
 7
            David Perlson
 8          davidperlson@quinnemanuel.com
            Jonathan Tse
 9          jonathantse@quinnemanuel.com
            Quinn Emanuel Urquhart & Sullivan, LLP
10          50 California St., 22nd Floor
            San Francisco, CA 94111
11          Tel: 415-875-6344
            Fax: 415-875-6700
12
            Deepa Acharya
13          deepaacharya@quinnemanuel.com
            Quinn Emanuel Urquhart & Sullivan, LLP
14          1300 I Street NW, Suite 900 20005
            Washington, D.C. 20005-4107
15          Tel: 202-538-8107
            Fax: 202-538-8100
16
            Tracy A. Stitt
17          tastitt@jonesday.com
            JONES DAY
18          51 Louisiana Avenue NW
            Washington, DC 20001
19          Telephone: (202) 879-3641

20          Attorneys for Defendants Google LLC
            2:18-cv-495
21
            /s/ Joseph Drayton, with permission
22          by Michael E. Jones
            Joseph Drayton
23          NY Bar No. 2875318
            COOLEY LLP
24          55 Hudson Yards
            New York, NY 10001-2157
25          Tel: 212-479-6275
            Fax: 212-479-6275
26          Email: jdrayton@cooley.com

27          Priya B. Viswanath
            CA Bar No. 238089
28          COOLEY LLP
               -11-
     DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                   MOTION TO DISMISS FOR LACK OF STANDING
 1          3175 Hanover Street
            Palo Alto, CA 94304-1130
 2          Tel: 650-843-5000
            Fax: 650-849-7400
 3          Email: pviswanath@cooley.com

 4          Rose S. Whelan
            DC Bar No. 999367
 5          Elizabeth Cannon Shrieves
            VA Bar No. 93768
 6          COOLEY LLP
            1299 Pennsylvania Avenue NW
 7          Suite 700
            Washington DC 20004-2400
 8          Tel: 202-842-7800
            Fax: 202-842-7899
 9          Email: rwhelan@cooley.com
            Email: eshrieves@cooley.com
10
            Michael E. Jones
11          State Bar No. 10929400
            mikejones@potterminton.com
12          E. Glenn Thames, Jr.
            State Bar No.00785097
13          glennthames@potterminton.com
            Patrick C. Clutter
14          State Bar No. 24036374
            patrickclutter@potterminton.com
15          POTTER MINTON, P.C.
            110 N. College Ave., Suite 500
16          Tyler, Texas 75702
            Tel: (903) 597-8311
17          Fax: (903) 593-0846

18          Attorneys for Defendants Google LLC
            2:18-cv-502
19
            /s/ David Perlson, with permission
20          by Michael E. Jones
            David Perlson
21          davidperlson@quinnemanuel.com
            Charles K. Verhoeven
22          charlesverhoeven@quinnemanuel.com
            Jonathan Tse
23          jonathantse@quinnemanuel.com
            David Doak
24          daviddoak@quinnemanuel.com
            Antonio Sistos
25          antoniosistos@quinnemanuel.com
            Quinn Emanuel Urquhart & Sullivan, LLP
26          50 California St., 22nd Floor
            San Francisco, CA 94111
27          Tel: 415-875-6344
            Fax: 415-875-6700
28
               -12-
     DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                   MOTION TO DISMISS FOR LACK OF STANDING
 1                                                Deepa Acharya
                                                  deepaacharya@quinnemanuel.com
 2                                                Quinn Emanuel Urquhart & Sullivan, LLP
                                                  1300 I Street NW, Suite 900 20005
 3                                                Washington, D.C. 20005-4107
                                                  Tel: 202-538-8107
 4                                                Fax: 202-538-8100

 5                                                Michael E. Jones
                                                  State Bar No. 10929400
 6                                                mikejones@potterminton.com
                                                  Earl Glenn Thames, Jr.
 7                                                State Bar No.00785097
                                                  glennthames@potterminton.com
 8                                                Patrick C. Clutter
                                                  State Bar No. 24036374
 9                                                patrickclutter@potterminton.com
                                                  POTTER MINTON, P.C.
10                                                110 N. College Ave., Suite 500
                                                  Tyler, Texas 75702
11                                                Tel: (903) 597-8311
                                                  Fax: (903) 593-0846
12
                                                  Joseph Drayton
13                                                NY Bar No. 2875318
                                                  COOLEY LLP
14                                                55 Hudson Yards
                                                  New York, NY 10001-2157
15                                                Tel: 212-479-6275
                                                  Fax: 212-479-6275
16                                                Email: jdrayton@cooley.com

17                                                Attorneys for Defendants Google LLC
                                                  2:18-cv-553
18
                                      CERTIFICATE OF SERVICE
19
            I hereby certify that all counsel of record who have consented to electronic service are being
20
     served with a copy of this document via electronic mail on November 20, 2019.
21
                                                            /s/ Michael E. Jones
22
                   CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL
23
            I certify that the foregoing document is authorized to be filed under seal pursuant to the
24
     Protective Order entered in this case.
25
                                                            /s/ Michael E. Jones
26

27

28
                                                     -13-
                                         DEFENDANT GOOGLE LLC’S REPLY IN SUPPORT OF ITS RENEWED
                                                       MOTION TO DISMISS FOR LACK OF STANDING
